Citation Nr: 0932538	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a service-
connected thoracic spine disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1970 to December 1971.

Service connection for myositis, thoracic musculature, was 
granted by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (the RO) in a November 1972 rating 
decision; a 10 percent disability rating was assigned.  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2002 rating decision of the RO 
which, in part, continued the assigned rating at 10 percent 
disabling.

This claim was remanded by the Board in November 2006 and 
July 2008 for further development.  

Issues not on appeal

In an April 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral hip 
condition secondary to her service-connected lumbosacral 
spine disability.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In November 2006, the Board denied the Veteran's claim of 
entitlement to service connection for osteoarthritis of the 
bilateral knees and legs.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2008).




FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran's thoracic spine disability is manifested by pain and 
some limitation of motion.  

2.  The competent medical evidence does not show that the 
Veteran's service-connected thoracic spine disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected thoracic spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5291 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her service-connected thoracic 
spine disability warrants a higher disability rating than the 
currently-assigned 10 percent.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in November 2006 and July 2008.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with an updated VA spine examination.  
The AOJ was then to readjudicate the claim under the revised 
criteria for evaluating disabilities of the spine.  

The Veteran presented for VA fee-basis examinations in 
January 2007 and September 2008.  The Appeals Management 
Center (AMC) subsequently readjudicated the claim under the 
revised criteria in the May 2009 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].   

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in a letter from the RO 
dated October 10, 2001 and a letter from the AMC dated 
December 28, 2006, which advised the Veteran of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letters that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  She was also 
informed that VA would, on her behalf, make reasonable 
efforts to obtain relevant private medical records that the 
she identified.  Included with the October 2001 letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the Veteran 
complete this release so that VA could obtain these records 
on her behalf.  Both letters also informed the Veteran that 
for records she wished for VA to obtain on her behalf she 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

The October 2001 letter specifically advised the Veteran that 
to substantiate her increased rating claim "the evidence 
must show an increase in the severity of your current 
physical or mental disability."  See the October 10, 2001 
letter at page 4.

The Veteran was not specifically notified to describe or 
submit any additional evidence which she thought would 
support her claim in compliance with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b).  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006 as well as the above-referenced 
December 2006 letter. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to her increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating her 
claim and made specific argument as to how her disability had 
increased in severity and the effect that increase had on her 
employment and daily life.  See, e.g., the Veteran's November 
1, 2001 Statement in Support of Claim; see also the Veteran's 
November 11, 2003 VA Form 9.  It is therefore clear that the 
Veteran was aware of the applicable schedular standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with additional VCAA notice through the 
March 2006 Dingess letter and December 2006 VCAA letter and 
her claim was readjudicated in the October 2007 and May 2009 
SSOCs, after she was provided with the opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  In particular, the RO has obtained 
the Veteran's reports of VA and private outpatient treatment, 
as well as the reports of a VA fee-basis examinations of the 
Veteran in January 2002, December 2004, January 2007 and 
September 2008.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical 
history, recorded her current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

The Veteran's representative argues that the January 2007 VA 
fee-basis examination was inadequate because the examiner had 
no access to the Veteran's VA claims folder.  See the May 15, 
2008 Appellant's Post-Remand Brief.  The Board notes, 
however, that the absence of claims file review does not 
necessarily render an examination inadequate or reduce the 
probative value of a medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).   In any event, the Board 
finds there is adequate medical evidence in three other VA 
fee-basis examination reports of record to render an informed 
decision in the instant case, and the Veteran and her 
representative do not contend otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of her claim.  She has 
declined the option of a personal hearing before a Veterans 
Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the May 
2009 SSOC.  The Veteran and her representative have submitted 
written statements subsequent to the May 2009 SSOC; they did 
not indicate that there was any additional information or 
evidence to submit other than that which has already been 
obtained.  Therefore, there is no prejudice to the Veteran in 
the Board adjudicating the claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The relevant diagnostic codes for rating myositis [Diagnostic 
Code 5021] and degenerative arthritis [Diagnostic Code 5003] 
have remained essentially unchanged.  Diagnostic Code 5021 
indicates that myositis "will be rated on limitation of 
motion of affected parts, as arthritis, degenerative."  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned.

(i.)  The former schedular criteria

Former Diagnostic Code 5291 [limitation of motion, thoracic 
spine] provides a maximum 10 percent rating for moderate and 
severe limitation of motion of the dorsal spine.  Slight 
limitation of motion warrants a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  



(ii.)  The current schedular criteria

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 1200 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In so doing, the Board takes notice that, in addition to the 
thoracic spine disability here under consideration, the 
Veteran is also service connected for chronic lumbosacral 
strain with radiculopathy. 

(i.) The former schedular criteria

The Veteran's service-connected thoracic spine disorder is 
rated 10 percent disabling under former Diagnostic Codes 
5021-5003 [myositis-degenerative arthritis].  See 38 C.F.R. § 
4.27 (2008) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The medical evidence of record indicates that the 
Veteran's service-connected thoracic spine disability 
manifests primarily as back pain and limitation of motion, 
which is congruent with Diagnostic Code 5291.  Moreover, X-
ray studies taken during the January 2002 and December 2004 
VA examinations demonstrate the presence of degenerative 
arthritis.  

The Veteran was diagnosed with thoracic myositis during the 
December 2004 VA examination.  Myositis is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5021.  Degenerative arthritis, in turn, is rated based 
on limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  
The Board therefore believes that rating the Veteran under 
former Diagnostic Codes 5021-5003, with further consideration 
of Diagnostic Code 5291 [limitation of motion of thoracic 
spine] is appropriate in the instant case.


The Veteran has complained of muscle spasm.  In this regard, 
there is of record a June 2003 VA outpatient record which 
notes muscle spasms; however, these spasms were specifically 
identified in the lumbosacral spine.  There is no competent 
medical of spasms associated with the thoracic spine 
disability.  

Similarly, the Veteran has been diagnosed with radiculopathy.  
However, such has been specifically attributed to her 
service-connected lumbar spine disability.  
See the  January 2002 examination report.  See also  
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and another 
service-connected disability in the absence of medical 
evidence which does so].  The RO has included radiculopathy 
as part of the Veteran's service-connected lumbar spine 
disability.  See the March 2002 RO rating decision.  To rate 
the thoracic spine disability under former Diagnostic Code 
5293 is not appropriate, since such would constitute 
prohibited pyramiding.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993) [the evaluation of the same disability 
under various diagnoses is to be avoided].

(ii.) The current schedular criteria

With respect to the current schedular criteria, all spine 
disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).  

CT scans of the thoracic spine in January 2007 and September 
2008 revealed no evidence of disc herniation or other 
neurological deficits.  Any neurological symptoms which are 
present have been ascribed by competent medical evidence to 
the separately service connected lumbar spine disability.  
The Formula for Rating Intervertebral Disc Syndrome is 
therefore not for application.

Schedular rating

(i.)  The former schedular criteria

As noted above, Diagnostic Code 5021 refers to Diagnostic 
Code 5003, which instructs to rate based on limitation of 
motion.  The Veteran is in receipt for the maximum rating for 
her thoracic spine disability under the applicable diagnostic 
code, Diagnostic Code 5291.


(ii.)  The current schedular criteria

The Veteran is in receipt of a 10 percent rating for her 
thoracic spine disability under the former rating criteria.  
As was detailed to some extent above, she is separately 
service connected for a lumbosacral spine disability, which 
was initially rated 10 percent disabling under former 
Diagnostic Code 5295 [lumbosacral strain], and was increased 
to 20 percent disabling under the current General Rating 
Formula for Diseases and Injuries of the Spine effective 
March 23, 2001.  She has not disagreed with that rating.  

Unlike the former schedular criteria, which allowed for 
separate ratings of the thoracic spine and the lumbar spine, 
the currently applicable General Rating Formula for Diseases 
and Injuries of the Spine considers thoraco-lumbar spine 
disabilities together, as one disability.  Because the 
Veteran is already receiving a 20 percent rating for her 
thoracolumbar spine disability under the current rating 
criteria [Diagnostic Code 5237], the separate disability 
rating of 10 percent for her thoracic spine disability under 
former schedular criteria arguably constitutes prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2008).  The Board will not 
disturb the RO's separate ratings.  However, assigning an 
even higher separate rating for the thoracic spine disability 
under the current schedular criteria is manifestly improper 
since it would involve rating the same thoracolumbar spine 
disability twice.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's thoracic disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.




DeLuca is not for application under the former criteria.  In 
Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum schedular 
disability rating available, as is the case here under 
Diagnostic Code 5291, it is not necessary to consider whether 
38 C.F.R. 
§ 4.40 and 4.45 are applicable.

As was discussed above, the Veteran has not challenged the 
disability rating under Diagnostic Code 5237.  In any event, 
there is no support in the objective medical evidence for an 
increased rating based on evidence of functional loss.  The 
February 2009 VA examiner made a specific finding that there 
was no fatigability, weakness, instability or incoordination 
associated with her thoracic spine disability, and none of 
the other VA fee-basis examination reports of record indicate 
additional functional loss.

The record thus shows no clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran has been in receipt of the currently assigned 10 
percent rating for her service-connected thoracic spine 
disability since December 17, 1971.  She filed her claim for 
an increased disability rating for her service-connected 
thoracic spine disability in March 2001.  Therefore, the 
relevant time period under consideration is from March 2000 
to the present.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from March 2000 to the present.

As described in the analysis above, the Veteran is at the 
maximum disability level under former Diagnostic Code 5291.  
There is no indication in the medical reports that the 
symptoms associated with the thoracic spine disability have 
changed appreciably ant any time.  Accordingly, there is no 
basis for awarding the Veteran disability rating other than 
the currently assigned 10 percent for the thoracic spine 
disability at any time from March 2000 to the present.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The RO adjudicated the matter of the Veteran's entitlement to 
an extraschedular rating in the September 2003 SOC and April 
2004 SSOC.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular is not warranted because the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
service-connected thoracic spine disability during the 
appellate period.  Turning to marked interference in 
employment, the evidence reflects the Veteran was employed 
until 1988.  There is, however, no indication in the record 
that the Veteran became unemployed due to her service-
connected thoracic spine disability, which according to 
medical reports has remained relatively stable for many 
years.

While employment may be made more difficult by the Veteran's 
thoracic spine disability, this alone does not present an 
exceptional or unusual disability picture.  Occupational 
impairment is specifically contemplated in the 
10 percent rating currently assigned.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's thoracic spine disability.  The Veteran reported 
use of a back brace to the December 2004, January 2007 and 
September 2008 VA fee-basis examiners, but specifically noted 
to the September 2008 examiner that such was to treat her 
lumbar spine disability; the thoracic spine disability was 
not mentioned.  There is no other objective evidence 
reflective of an exceptional or unusual disability picture.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating, in excess of the currently assigned 10 percent, for 
her service-connected thoracic spine disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit sought 
on appeal is therefore denied.  


ORDER

Entitlement to an increased disability rating for the 
service-connected thoracic spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


